NO. 12-10-00360-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN THE MATTER                                           
§       APPEAL FROM THE 420TH
            
OF C.B.,                                                           
§       JUDICIAL DISTRICT COURT      
            
A JUVENILE                                                              
§       NACOGDOCHES COUNTY, TEXAS        



MEMORANDUM
OPINION
                                                                  PER
CURIAM
            Appellant
has filed a motion to dismiss this appeal.  The motion is signed by Appellant,
his “mother/legal guardian,” and his counsel.  Because Appellant has met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted,
and the appeal is dismissed.  
Opinion delivered December 8, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
                                                                    (PUBLISH)